Citation Nr: 1822004	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his back and neck disabilities had their onset in service.  He points to an in-service incident where the helicopter he was riding in was forced down as the genesis of his back and neck problems.  He also notes that on multiple occasions he sought treatment in the field for back and neck pain that where away from a more traditional clinical setting.  The Veteran alternatively asserts that his service-connected right shoulder disability either caused or aggravated his back and neck conditions.

The November 2011 VA examiner provided a negative nexus opinion for both direct and secondary service connection.  The examiner's opinion appears to be based largely on the examiner's finding that the service treatment records (STRs) reflect only a single complaint of back and neck muscle spasm in 1993 after swimming without further complaint.  The examiner also stated that the separation examination was negative for complaints related to the spine.  The examiner further pointed to medical literature indicating that shoulder conditions do not cause conditions of the spine.

The November 2011 examiner's opinions are inadequate for several reasons.  First, the examiner unduly relied on the absence of complaint or treatment in the STRs with the exception of one incident in 1993.  However, the Veteran has not indicated that he received regular treatment in a clinical setting during service.  To the contrary, the Veteran indicated that most of his complaints of back and neck pain were made in the field and away from a clinical setting where more robust medical records would have been kept.  Secondly, the examiner did not adequately address what role, if any, the helicopter incident may have played in the development of the Veteran's back and neck conditions.  Thirdly, the examiner found that there were no complaints of back or neck pain in the STRs for the remainder of service, including on separation.  However, the Veteran did complain of frequent joint pain on service separation (albeit without identification of the specific joints).  The examiner did not address the significance of this evidence.  Lastly, with respect to secondary service connection, the examiner did not provide an opinion regarding aggravation.  A new examination should be conducted on remand to better address the nature and etiology of the Veteran's claimed back and neck conditions.

Additionally, in October 2009, the Veteran reported to the Bonham VA Medical Center that he had been receiving treatment from a private chiropractor.  These records have not been sought out or associated with the record.  They should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated relevant VA treatment records and associate the same with the claims file. 

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records, including records from the Veteran's chiropractor.  Make two attempts to obtain any identified relevant private treatment records and inform the Veteran of any attempts to locate such records that could not be obtained. 

3.  After completing the development requested above, schedule the Veteran for an examination to determine the nature and etiology of his claimed back and neck disabilities.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

The examiner should identify all back and neck disabilities present during the appeal period.  The examiner should then answer the following questions:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that any identified back disability is related to the Veteran's military service?

b.) Is it at least as likely as not (a 50 percent probability or greater) that any identified back disability is caused by the Veteran's service-connected right shoulder disability?

c.) Is it at least as likely as not (a 50 percent probability or greater) that any identified back disability was aggravated beyond the normal progression of the condition by the Veteran's service-connected right shoulder disability?

d.)  Is it at least as likely as not (a 50 percent probability or greater) that any identified neck disability is related to the Veteran's military service?

e.) Is it at least as likely as not (a 50 percent probability or greater) that any identified neck disability is caused by the Veteran's service-connected right shoulder disability?

f.) Is it at least as likely as not (a 50 percent probability or greater) that any identified neck disability was aggravated beyond the normal progression of the condition by the Veteran's service-connected right shoulder disability?

For purposes of the above opinions, the examiner should accept as true that the Veteran complained of back and neck pain in the field during service.  The examiner should also consider the significance, if any, of the Veteran's helicopter being forced down on his subsequent development of back and neck disabilities.

The VA examiner must provide a complete rationale for all findings and opinions.

4.  Thereafter, and after completing any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




